DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 recites the limitation, “The radar target simulator frontend of claim 13, wherein the antenna unit switch is configured to successively active and deactivate directly adjacent antenna units of the at least two antenna units, simulating a movement of a simulated radar target.”. The word “active” is improper and should be changed to “activate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,6,8-10,12-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maples (US 4660041 A).

Regarding claim 1, Maples discloses
A radar target simulator frontend (Fig. 2, Col. 3, lines 12-15, “FIG. 2 shows an FM/CW target seeker 200 transmitting millimeter FM/CW target seeking signals to scene simulator 205. Scene simulator 205 includes antenna system array 210 and control signal generator 220.”), configured to simulate at least one radar target (Col. 3, lines 25-32, “By sequentially energizing the antennae in an antenna system quad with signals sequencing more quickly than the scene rate of the target seeker and which bear predetermined relative weighting with each other, the antenna system quads can simulate the reflections from an object in an area defined by the boundary of the antenna system quad.”) for testing a radar device under test (Fig. 2, where the “device under test” is the “target seeker” 200), comprising at least two antenna units (Col. 3, lines 21-22, “In FIG. 2, for example, antenna system array 210 is divided into sets of antenna system quads.”, where each quad can be considered “an antenna unit”) arranged along a first angle under investigation (Fig. 2 depicts antenna units in the array 210 arranged at a “first angle under investigation” i.e. horizontally), wherein the at least two antenna units are configured to be selectively activated and deactivated (Fig. 2, switch 226; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2.”, where the “activation signals” shown in Fig. 6 are provided to the antenna array via the control signals), each antenna unit of the at least two antenna units generating a simulated radar target along the first angle under investigation, when activated (Col. 4, lines 58-60, “Proper setting of switch 226 allows control of both the position and motion of the scene to be simulated.” and Col. 3, lines 21-32, “In FIG. 2, for example, antenna system array 210 is divided into sets of antenna system quads. One antenna system quad is shown comprising antennas 210.sub.a -210.sub.d. The purpose of the antenna quads is similar to the purpose of the antenna triads discussed above. By sequentially energizing the antennae in an antenna system quad with signals sequencing more quickly than the scene rate of the target seeker and which bear predetermined relative weighting with each other, the antenna system quads can simulate the reflections from an object in an area defined by the boundary of the antenna system quad.”).

Regarding claim 2, Maples further discloses 
The radar target simulator frontend of claim 1, wherein each of the at least two antenna units (Fig. 2, antenna quads depicted in array 210) comprises a transmission antenna and a reception antenna (Col. 1, lines 34-35, “A target seeker (not shown) transmits its radar signal at frequency f.sub.s to an array 100 of RF transceiver antennae.”; Fig. 2, where since each quad in array 210 contains multiple antenna elements where each antenna elements is a transceiver, each quad also contains a transmission antenna and a reception antenna ).  

Regarding claim 3, Maples further discloses 
The radar target simulator frontend of claim 2, wherein the transmission antenna and the reception antenna (FIG. 7, quads depicted in array 780, where each antenna unit is a transceiver and therefore each quad includes both transmission and reception antennas) of each of the at least two antenna units are arranged with regard to each other along an angle orthogonal to the first angle under investigation (FIG. 7 shows the antenna units where each antenna unit acts as a transceiver and therefore the “transmission antenna” units arranged horizontally are orthogonal to the” reception antenna” units arranged vertically).

Regarding claim 5, Maples further discloses
The radar target simulator frontend of claim 1, wherein each of the at least two antenna units comprises a combined transmission/reception antenna (Col. 1, lines 33-36, FIG. 1 shows a more elaborate system for radar scene simulation. A target seeker (not shown) transmits its radar signal at frequency f.sub.s to an array 100 of RF transceiver antennae.”).

Regarding claim 6, Maples further discloses
The radar target simulator frontend of claim 1, wherein the at least two antenna units are configured to be activated jointly, simultaneously generating at least two simulated radar targets (Col. 3, lines 57-66, “Diode 330 and waveguide 325 produce both a signal whose frequency is the sum of the frequencies of the control signal and the target seeking signal and another signal whose frequency is the difference between those signals' frequency (the reflected signal at the target seeking signal frequency is ignored by the target seeker). These signals appear to FM/CW target seeker 200 as two targets separated by a range equal to twice the distance between the target seeker 200 and antenna array 210.”).

Regarding claim 8, Maples further discloses
The radar target simulator frontend of claim 1, comprising a plurality of antenna units (Fig. 2 depicts a plurality if antenna units/quads in the array 210), arranged along the first angle under investigation (Fig. 2 depicts the plurality of antenna units in the array 210 arranged horizontally), wherein the plurality of antenna units are configured to be selectively activated and deactivated (Fig. 2, switch 226; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2.” where the “activation signals” shown in Fig. 6 are provided to the antenna array via the control signals), each antenna unit of the plurality of antenna units generating a simulated radar target, when activated (Col. 4, lines 58-60, “Proper setting of switch 226 allows control of both the position and motion of the scene to be simulated.” and Col. 3, lines 21-32, “In FIG. 2, for example, antenna system array 210 is divided into sets of antenna system quads. One antenna system quad is shown comprising antennas 210.sub.a -210.sub.d. The purpose of the antenna quads is similar to the purpose of the antenna triads discussed above. By sequentially energizing the antennae in an antenna system quad with signals sequencing more quickly than the scene rate of the target seeker and which bear predetermined relative weighting with each other, the antenna system quads can simulate the reflections from an object in an area defined by the boundary of the antenna system quad.”).

Regarding claim 9, Maples further discloses
The radar target simulator frontend of claim 1, comprising at least two further antenna units, arranged along a second angle under investigation (Fig. 2, array 210 comprises at least two further antenna units arranged in a vertical direction (i.e. second angle under investigation)), wherein the at least two further antenna units are configured to be selectively activated and deactivated (Fig. 2, switch 226; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2.”, where the “activation signals” shown in Fig. 6 are provided to the antenna array via the control signals), each antenna unit of the at least two further antenna units generating a simulated radar target along the second angle under investigation, when activated (Col. 4, lines 58-60, “Proper setting of switch 226 allows control of both the position and motion of the scene to be simulated.” and Col. 3, lines 21-32, “In FIG. 2, for example, antenna system array 210 is divided into sets of antenna system quads. One antenna system quad is shown comprising antennas 210.sub.a -210.sub.d. The purpose of the antenna quads is similar to the purpose of the antenna triads discussed above. By sequentially energizing the antennae in an antenna system quad with signals sequencing more quickly than the scene rate of the target seeker and which bear predetermined relative weighting with each other, the antenna system quads can simulate the reflections from an object in an area defined by the boundary of the antenna system quad.”).

Regarding claim 10, Maples further discloses
The radar target simulator frontend of claim 8, wherein the first angle under investigation and the second angle under investigation are orthogonal with regard to each other (Fig. 2 depicts antenna array system 210 to have antenna units orthogonal two each other (i.e. antenna units in a horizontal direction and antenna units in a vertical direction, which denote the “first angle under investigation” and the “second angle under investigation”)).

Regarding claim 12, Maples further discloses
The radar target simulator frontend of claim 1, comprising a plurality of antenna units, wherein the plurality of antenna units are arranged in a two-dimensional angular pattern (FIG. 2, array system 210 depicts a plurality of antenna units arranged in a two-dimensional angular pattern), wherein the plurality of antenna units are configured to be selectively activated and deactivated (Fig. 2, switch 226; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2.”, where the “activation signals” shown in Fig. 6 are provided to the antenna array via the control signals), each antenna unit of the plurality of antenna units generating a simulated radar target at a specific two-dimensional angular position (Col. 4, lines 58-60, “Proper setting of switch 226 allows control of both the position and motion of the scene to be simulated.”; Col. 7, lines 51-58, “Amplitude control 760, which is an attenuator in FIG. 7, adjusts the amplitude of the control signal from VCO 750 and feeds that control signal to multi-throw switch 770 for transfer to antenna array 780. Multi-throw switch 770 is controlled by computer system control interface 730 via position control driver 775 which translates position commands into control signals for different switch positions.”, where the control of the two dimensional antenna unit generates the simulated radar target at a specific two-dimensional angular position).

Regarding claim 13, Maples further discloses
The radar target simulator frontend of claim 1, comprising an antenna unit switch (Fig. 2, Switch 226), configured to selectively activate and deactivate the at least two antenna units (Fig. 2, switch 226; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2.”, where the activation signals shown in Fig. 6 are coupled to the switch).

Regarding claim 15, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 16, Maples further discloses
The method of claim 15, wherein many pairs of antenna units are created in an angle in order to simulate many possible angles under investigation (Col. 3, lines 21-32, “In FIG. 2, for example, antenna system array 210 is divided into sets of antenna system quads. One antenna system quad is shown comprising antennas 210.sub.a -210.sub.d. The purpose of the antenna quads is similar to the purpose of the antenna triads discussed above. By sequentially energizing the antennae in an antenna system quad with signals sequencing more quickly than the scene rate of the target seeker and which bear predetermined relative weighting with each other, the antenna system quads can simulate the reflections from an object in an area defined by the boundary of the antenna system quad.”, where “simulate the reflections from an object in an area defined by the boundary of the antenna system quad” is tantamount to “simulate many possible angles under investigation”).

Regarding claim 17, Maples further discloses
The method of claim 16, wherein the pairs of antenna units are aligned in a specific direction in order to test radar targets along angles in the specific direction (Fig. 2, antenna array system 210 depicts antenna quads aligned along a specific direction; Col. 4, lines 55-60, “Switch 226, which is also under control of computer system and control interface 221, routes the control signals to the proper antenna systems or antenna quads in FIG. 2. Proper setting of switch 226 allows control of both the position and motion of the scene to be simulated.”).

Regarding claim 19, Maples further discloses
The method of claim 15, wherein a two-dimensional alignment of the antenna units is performed by creating pixels (Fig. 7 depicts the alignment of the antenna system array is performed by creating pixels).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US 4660041 A) in view of Hong (US 11105910 B2) .

Regarding claim 4, Maples discloses [Note: what Maples fails to disclose is strike-through]
The radar target simulator frontend of claim 2, 

Hong discloses, 
wherein the transmission antenna and the reception antenna of each antenna unit are arranged at an angular distance with regard to each other, which is smaller than an angular resolution of the radar device under test (Col. 2, lines 30-45, “θ resolution ≈ λ Ndcosθ where N is the number of elements in the array and d is the distance separating them. Here, the number of array elements (and distance separating them) relates to the receiver's aperture; that is, more elements (or increased element spacing) results in increased receiver aperture. As the angular resolution formula makes clear, to increase angular resolution (without changing carrier frequency), one must increase the receiver's aperture.”; where the angular resolution formula shows the angular distance of the antenna units “d” would be smaller than the angular resolution “θ resolution”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Maples with Hong to incorporate the feature of: wherein the transmission antenna and the reception antenna of each antenna unit are arranged at an angular distance with regard to each other, which is smaller than an angular resolution of the radar device under test. Both Maples and Hong are considered analogous arts as they both disclose a radar system to simulate targets via control signals provided to antenna elements.  Maples is very similar to the claimed invention as it discloses the features of claim 1 and claim 2; however, Maples fails to disclose wherein the transmission antenna and the reception antenna of each antenna unit are arranged at an angular distance with regard to each other, which is smaller than an angular resolution of the radar device under test. This feature is disclosed by Hong. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature mentioned above as disclosed by Hong into Maples to simulate various kinds of scene configurations while maintaining a compact system design with fewer components thus leading to a more economical solution.  

Regarding claim 11, Maples discloses [Note: what Maples fails to disclose is strike-through]
The radar target simulator frontend of claim 1, 

Hong discloses, 
wherein the radar target simulator frontend is configured to simulate radar targets for testing a multiple input multiple output, MIMO, radar device under test (Col. 9, lines 20-29, “The transmitter 210 preferably has a single transmitting element (e.g., a single transmit antenna), but may additionally or alternatively have multiple transmitting elements (e.g., as in a radar array). If the transmitter 210 has multiple elements, these elements may include a single transmitter paired to multiple antennas (e.g., spaced in a particular pattern and/or with antennas coupled to phase/time delays); multiple transmitters, each paired to a single antenna; multiple transmitters paired to multiple antennas, or any other configuration.”; therefore, “multiple transmitters paired to multiple antennas” is tantamount to MIMO) or a multiple input single output, MISO, radar device under test.

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Maples with Hong to incorporate the feature of: wherein the radar target simulator frontend is configured to simulate radar targets for testing a multiple input multiple output, MIMO, radar device under test. Both Maples and Hong are considered analogous arts as they both disclose a radar system to simulate targets via control signals provided to antenna elements.  Maples is very similar to the claimed invention as it discloses the features of claim 1 and claim 2; however, Maples fails to disclose wherein the radar target simulator frontend is configured to simulate radar targets for testing a multiple input multiple output, MIMO, radar device under test. This feature is disclosed by Hong. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature mentioned above as disclosed by Hong into Maples to create a system to simulate various kinds of scene configurations with higher data rate and higher reliability by spatial multiplexing.  

Regarding claim 18, Maples discloses [Note: what Maples fails to disclose is strike-through]
The method of claim 16, 

Hong discloses, 
wherein the pairs of antenna units are designed to be within an angular resolution cell (Col. 2, lines 30-45, “θ resolution ≈ λ Ndcosθ where N is the number of elements in the array and d is the distance separating them. Here, the number of array elements (and distance separating them) relates to the receiver's aperture; that is, more elements (or increased element spacing) results in increased receiver aperture. As the angular resolution formula makes clear, to increase angular resolution (without changing carrier frequency), one must increase the receiver's aperture.”; where the angular resolution formula shows “θ resolution” to be tantamount to an “angular resolution cell” according to the designed antenna units with specified distance “d”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Maples with Hong to incorporate the feature of wherein the pairs of antenna units are designed to be within an angular resolution cell. Both Maples and Hong are considered analogous arts as they both disclose a radar system to simulate targets via control signals provided to antenna elements.  Maples is very similar to the claimed invention as it discloses the features of claim 1 and claim 2; however, Maples fails to disclose wherein the pairs of antenna units are designed to be within an angular resolution cell. This feature is disclosed by Hong. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature mentioned above as disclosed by Hong into Maples to design the distance between various antenna units to allow for a specified angular resolution cell; thus leading to a more efficient system.  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US 4660041 A) in view of Shipley (US 9151828 B2).

Regarding claim 7, Maples discloses [Note: what Maples fails to disclose is strike-through]
The radar target simulator frontend of claim 1, 

Shipley discloses, 
wherein the radar target simulator frontend is configured to simulate a near field radar target (Col. 3, lines 17-22, “In accordance with one exemplary embodiment, a simulation device is disclosed. The simulation device can, for example, be a near-field target simulation (NFTS) device. The simulation device may include a planar screen of antenna elements positionable on or near an LCMR or other radar system.”) by jointly activating at least two adjacent antenna units of the at least two antenna units (Col. 3, lines 49-57, “sending instructions to beam formers in the simulation device to generate a beam corresponding to the expected reflection beam; calculating adjustments to signals from each dipole antenna in order to generate the desired plane wave reflection beam; making the adjustments at the individual dipole antenna level; and transmitting from all of the dipole antennas simultaneously, thereby generating the desired plane wave beam that accurately represents the expected reflection beam.”, where “transmitting from all of the dipole antennas simultaneously, thereby generating the desired plane wave beam that accurately represents the expected reflection beam” includes the simultaneous activations of at least two adjacent antenna units as “all of the dipole antenna” is inclusive of at least two adjacent antenna units).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Maples with Shipley to incorporate the feature of: wherein the radar target simulator frontend is configured to simulate a near field radar target by jointly activating at least two adjacent antenna units of the at least two antenna units. Both Maples and Shipley are considered analogous arts as they both disclose radar technology to simulate targets by controlling the probing of antenna elements in an antenna array aperture. Maples is very similar to the instant application as it discloses claim 1; however, Maples fails to specifically disclose, wherein the radar target simulator frontend is configured to simulate a near field radar target by jointly activating at least two adjacent antenna units of the at least two antenna units. Shipley focuses on the simulating of near-field targets and discloses the feature above when it discloses the simultaneous transmission of waves from all dipole antenna elements to simulate expected reflection beams.  To be able to more accurately simulate a real-life near-field target, the probing of two adjacent antenna elements simultaneous is necessary to accurately depict the reflection pattern of a near-field target. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Maples with Shipley to incorporate the feature mentioned above. The incorporation of such a feature would lead to a more accurate and expected simulation of near-field targets, thus leading to a more efficient system.

Regarding claim 20, the same cited section and rational as claim 7 is applied. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maples (US 4660041 A) in view of YAHYAOUI (FR 3071346 A1, citations corresponding to provided English translation copy).

Regarding claim 14, Maples discloses [Note: what Maples fails to disclose is strike-through]
The radar target simulator frontend of claim 13, 

YAHYAOUI discloses, 
wherein the antenna unit switch (Page 3, 17th paragraph, “This simulator 8 makes it possible to activate each antenna 7 by controlling on request a switch 15 associated with each antenna 7.”) is configured to successively active and deactivate directly adjacent antenna units of the at least two antenna units, simulating a movement of a simulated radar target (Page 3, 19th paragraph, “In other words, the first antenna 7 activated by the simulator 8 is the one with the highest angle Θ on one side (relative to the axis 10 of progression of the vehicle), then the antennas are then activated by near by near to the one with the highest angle Θ on the other side (relative to the axis of progression of the vehicle). Two antennas 7 are never activated simultaneously. The expression "gradually" means that a first antenna 7 is first activated over a given period, then the second antenna 7 adjacent to said first antenna 7 is then activated over a given period, after said first antenna 7 has been deactivated, then the third antenna 7 adjacent to said second antenna 7 is then activated over a given period, after said second antenna 7 has been deactivated, etc.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Maples with YAHYAOUI to incorporate the feature of: wherein the antenna unit switch is configured to successively active and deactivate directly adjacent antenna units of the at least two antenna units, simulating a movement of a simulated radar target. Both Maples and YAHYAOUI are considered analogous arts as they both disclose radar technology to simulate targets by controlling the probing of antenna elements in an antenna array aperture. Maples is very similar to the instant application as it discloses claim 1 and claim 13; however, Maples fails to specifically disclose, wherein the antenna unit switch is configured to successively active and deactivate directly adjacent antenna units of the at least two antenna units, simulating a movement of a simulated radar target. YAHYAOUI discloses this feature in the citation above where it shows the gradual (i.e. successive) activation of antenna units adjacent to each other to simulate a target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Maples with YAHYAOUI to incorporate the feature mentioned above. The incorporation of such a feature would lead to a more accurate simulation of the lateral movements of targets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648